         Case 13-81478             Doc 79     Filed 04/24/19 Entered 04/24/19 12:42:06                                   Desc Main
                                               Document     Page 1 of 16
                                           UNITED STATES BANKRUPTCY COURT
                                            NORTHERN DISTRICT OF ILLINOIS
                                                    WESTERN DIVISION

              In re: LAURENT, BETH A.                                                           § Case No. 13-81478-TML
                                                                                                §
                                                                                                §
         Debtor(s)                                                                              §

                                           TRUSTEE'S FINAL REPORT (TFR)

                The undersigned trustee hereby makes this Final Report and states as follows:

               1. A petition under Chapter 7 of the United States Bankruptcy Code
       was filed on April 25, 2013. The undersigned trustee was appointed on November 17, 2016.

                 2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                3. All scheduled and known assets of the estate have been reduced to cash, released to
       the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
       pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
       disposition of all property of the estate is attached as Exhibit A.
                 4. The trustee realized the gross receipts of                      $                69,347.20

                                    Funds were disbursed in the following amounts:
                                    Payments made under an
                                      interim distribution                                           42,795.75
                                    Administrative expenses                                          15,595.49
                                    Bank service fees                                                    87.12
                                    Other payments to creditors                                           0.00
                                    Non-estate funds paid to 3rd Parties                                  0.00
                                    Exemptions paid to the debtor                                         0.00
                                    Other payments to the debtor                                          0.00
                             Leaving a balance on hand of 1                         $                10,868.84
       The remaining funds are available for distribution.

               5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
       account.




              1 The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
account of the disbursement of the additional interest.

      UST Form 101-7-TFR (05/1/2011)
         Case 13-81478              Doc 79  Filed 04/24/19 Entered 04/24/19 12:42:06 Desc Main
                                             Document
                 6. The deadline for filing non-governmental Page
                                                             claims 2inof 16case was 11/07/2013
                                                                       this
       and the deadline for filing governmental claims was 10/22/2013. All claims of each class
       which will receive a distribution have been examined and any objections to the allowance
       of claims have been resolved. If applicable, a claims analysis, explaining why payment on any
       claim is not being made, is attached as Exhibit C .

                 7. The Trustee's proposed distribution is attached as Exhibit D .

               8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
       $6,387.52. To the extent that additional interest is earned before case closing, the maximum
       compensation may increase.

                The trustee has received $6,173.92 as interim compensation and now requests the
       sum of $213.60, for a total compensation of $6,387.52. 2 In addition, the trustee
       received reimbursement for reasonable and necessary expenses in the amount of $21.76
       and now requests reimbursement for expenses of $0.00, for total expenses of
              2
       $21.76.

               Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
       foregoing report is true and correct.

       Date: 04/16/2019                    By: /s/STEPHEN G. BALSLEY
                                               Trustee, Bar No.: 0104841




       STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
       Act exemption 5 C.F.R. §1320.4(a)(2) applies.




            2 If the estate is administratively insolvent, the dollar amounts reflected in this paragraph
may be higher than the amounts listed in the Trustee's Proposed Distribution (Exhibit D)

       UST Form 101-7-TFR (05/1/2011)
                      Case 13-81478                     Doc 79        Filed 04/24/19 Entered 04/24/19 12:42:06                                        Desc Main
                                                                       Document     Page 3 of 16
                                                                                                                                                                           Exhibit A


                                                                                Form 1                                                                                     Page: 1

                                               Individual Estate Property Record and Report
                                                                Asset Cases
Case Number: 13-81478-TML                                                               Trustee:         (330410)    STEPHEN G. BALSLEY
Case Name:         LAURENT, BETH A.                                                     Filed (f) or Converted (c): 04/25/13 (f)
                                                                                        §341(a) Meeting Date:        05/31/13
Period Ending: 04/16/19                                                                 Claims Bar Date:             11/07/13

                                 1                                      2                           3                      4                    5                      6

                     Asset Description                              Petition/             Estimated Net Value          Property            Sale/Funds           Asset Fully
          (Scheduled And Unscheduled (u) Property)                Unscheduled        (Value Determined By Trustee,    Abandoned            Received by       Administered (FA)/
                                                                     Values             Less Liens, Exemptions,       OA=§554(a)            the Estate        Gross Value of
Ref. #                                                                                      and Other Costs)                                                 Remaining Assets

 1        3739 Harwood Lane, Rockford, IL                             109,000.00                            0.00                                      0.00                     FA

 2        Cash from wages                                                   100.00                          0.00                                      0.00                     FA

 3        Checking account at 5th Third Bank, Freeport, IL              2,000.00                        1,250.00                                      0.00                     FA

 4        Furniture, furnishings, appliances                            2,000.00                            0.00                                      0.00                     FA

 5        Books, pictures, dvds, music cds                                  500.00                          0.00                                      0.00                     FA

 6        Debtor's clothing                                                 500.00                          0.00                                      0.00                     FA

 7        Rings, watches                                                    150.00                          0.00                                      0.00                     FA

 8        Misc. sporting goods and recreational items                       150.00                          0.00                                      0.00                     FA

 9        Wife receives approx. $15,000 per year                       90,000.00                    105,000.00                                  69,347.20                      FA

10        Workers Comp Claim                                            Unknown                             0.00                                      0.00                     FA

11        Social security                                               1,500.00                            0.00                                      0.00                     FA

12        2006 Ford Escape                                              4,000.00                            0.00                                      0.00                     FA

13        2011 Harley Davidson                                         15,000.00                            0.00                                      0.00                     FA

14        Misc. household implements and tools                              150.00                          0.00                                      0.00                     FA

15        lawn mower and misc. lawn equipment                               200.00                          0.00                                      0.00                     FA

 15      Assets      Totals (Excluding unknown values)               $225,250.00                   $106,250.00                                 $69,347.20                   $0.00



      Major Activities Affecting Case Closing:

      Initial Projected Date Of Final Report (TFR):      September 30, 2014               Current Projected Date Of Final Report (TFR):       April 8, 2019 (Actual)




                                                                                                                                          Printed: 04/16/2019 01:31 PM     V.14.50
                         Case 13-81478                   Doc 79          Filed 04/24/19 Entered 04/24/19 12:42:06                                                Desc Main
                                                                          Document     Page 4 of 16
                                                                                                                                                                                     Exhibit B


                                                                                       Form 2                                                                                         Page: 1

                                                     Cash Receipts And Disbursements Record
Case Number:         13-81478-TML                                                                      Trustee:            STEPHEN G. BALSLEY (330410)
Case Name:           LAURENT, BETH A.                                                                  Bank Name:          Rabobank, N.A.
                                                                                                       Account:            ******6366 - Checking Account
Taxpayer ID #:       **-***7763                                                                        Blanket Bond:       $2,827,000.00 (per case limit)
Period Ending: 04/16/19                                                                                Separate Bond: N/A

   1             2                             3                                         4                                             5                     6                   7

 Trans.     {Ref #} /                                                                                                              Receipts        Disbursements              Checking
  Date      Check #           Paid To / Received From                   Description of Transaction                T-Code              $                  $                 Account Balance
03/31/14       {9}         Tom Moore                            Annual payment owed to Debtor per marital         1129-000             15,000.00                                  15,000.00
                                                                settlement agreement
04/30/14                   Rabobank, N.A.                       Bank and Technology Services Fee                  2600-000                                        20.85           14,979.15
05/30/14                   Rabobank, N.A.                       Bank and Technology Services Fee                  2600-000                                        21.54           14,957.61
06/30/14                   Rabobank, N.A.                       Bank and Technology Services Fee                  2600-000                                        20.79           14,936.82
07/25/14                   Rabobank, N.A.                       Bank and Technology Services Fee                  2600-000                                        -20.79          14,957.61
                                                                Adjustment
07/31/14       101         Ehrmann Gehlbach Badger Lee &        Dividend paid 100.00% on $63.75, Attorney for     3120-000                                        63.75           14,893.86
                           Considine, LLC                       Trustee Expenses (Trustee Firm); Reference:
07/31/14       102         Ehrmann Gehlbach Badger Lee &        Dividend paid 100.00% on $3,889.25, Attorney      3110-000                                    3,889.25            11,004.61
                           Considine, LLC                       for Trustee Fees (Trustee Firm); Reference:
07/31/14       103         FIA CARD SERVICES, N.A.              Dividend paid 65.85% on $417.50; Claim# 1;        7100-000                                       274.94           10,729.67
                                                                Filed: $417.50; Reference:
07/31/14       104         Quantum3 Group LLC as agent for      Dividend paid 65.85% on $1,214.51; Claim# 2;      7100-000                                       799.76              9,929.91
                                                                Filed: $1,214.51; Reference:
07/31/14       105         Portfolio Recovery Associates, LLC   Dividend paid 65.85% on $9,207.88; Claim# 3;      7100-000                                    6,063.42               3,866.49
                                                                Filed: $9,207.88; Reference:
07/31/14       106         Portfolio Recovery Associates, LLC   Dividend paid 65.85% on $731.01; Claim# 4;        7100-000                                       481.37              3,385.12
                                                                Filed: $731.01; Reference:
07/31/14       107         Capital One, N.A.                    Dividend paid 65.85% on $1,690.75; Claim# 5;      7100-000                                    1,113.36               2,271.76
                                                                Filed: $1,690.75; Reference:
07/31/14       108         MEGAN G. HEEG                        COMBINED CHECK FOR TRUSTEE                                                                    2,271.76                   0.00
                                                                COMPENSATION, EXPENSES AND
                                                                INTEREST
                                                                   Dividend paid 100.00%           2,250.00       2100-000                                                               0.00
                                                                   on $2,250.00; Claim# ;
                                                                   Filed: $2,250.00
                                                                   Dividend paid 100.00%              21.76       2200-000                                                               0.00
                                                                   on $21.76; Claim# ;
                                                                   Filed: $21.76
04/03/15       {9}         Tom Moore                            annual payment owed to debtor per marital         1129-000             11,564.52                                  11,564.52
                                                                settlement
05/11/15       109         MEGAN G. HEEG                        Dividend paid 100.00% on $3,406.45, Trustee       2100-000                                    1,156.45            10,408.07
                                                                Compensation; Reference:
05/11/15       110         Ehrmann Gehlbach Badger Lee &        Dividend paid 100.00% on $3,000.00, Attorney      3110-000                                    3,000.00               7,408.07
                           Considine, LLC                       for Trustee Fees (Trustee Firm); Reference:
05/11/15       111         Ehrmann Gehlbach Badger Lee &        Dividend paid 100.00% on $2.50, Attorney for      3120-000                                         2.50              7,405.57
                           Considine, LLC                       Trustee Expenses (Trustee Firm); Reference:
05/11/15       112         FIA CARD SERVICES, N.A.              Dividend paid 100.00% on $417.50; Claim# 1;       7100-000                                       142.56              7,263.01
                                                                                                        Subtotals :                  $26,564.52             $19,301.51
{} Asset reference(s)                                                                                                                           Printed: 04/16/2019 01:31 PM          V.14.50
                         Case 13-81478                   Doc 79          Filed 04/24/19 Entered 04/24/19 12:42:06                                                  Desc Main
                                                                          Document     Page 5 of 16
                                                                                                                                                                                      Exhibit B


                                                                                      Form 2                                                                                           Page: 2

                                                     Cash Receipts And Disbursements Record
Case Number:         13-81478-TML                                                                      Trustee:              STEPHEN G. BALSLEY (330410)
Case Name:           LAURENT, BETH A.                                                                  Bank Name:            Rabobank, N.A.
                                                                                                       Account:              ******6366 - Checking Account
Taxpayer ID #:       **-***7763                                                                        Blanket Bond:         $2,827,000.00 (per case limit)
Period Ending: 04/16/19                                                                                Separate Bond: N/A

   1             2                             3                                        4                                                5                     6                  7

 Trans.     {Ref #} /                                                                                                                Receipts        Disbursements             Checking
  Date      Check #           Paid To / Received From                   Description of Transaction                  T-Code              $                  $                Account Balance
                                                                Filed: $417.50; Reference:
05/11/15       113         Quantum3 Group LLC as agent for      Dividend paid 100.00% on $1,214.51; Claim#        7100-000                                         414.75             6,848.26
                                                                2; Filed: $1,214.51; Reference:
05/11/15       114         Portfolio Recovery Associates, LLC   Dividend paid 100.00% on $9,207.88; Claim#        7100-000                                      3,144.46              3,703.80
                                                                3; Filed: $9,207.88; Reference:
05/11/15       115         Portfolio Recovery Associates, LLC   Dividend paid 100.00% on $731.01; Claim# 4;       7100-000                                         249.64             3,454.16
                                                                Filed: $731.01; Reference:
05/11/15       116         Capital One, N.A.                    Dividend paid 100.00% on $1,690.75; Claim#        7100-000                                         577.39             2,876.77
                                                                5; Filed: $1,690.75; Reference:
05/11/15       117         Rockford Pain Center                 Dividend paid 8.74% on $32,899.41; Claim#         7200-000                                      2,876.77                  0.00
                                                                6; Filed: $32,899.41; Reference:
03/28/16       {9}         Tom Moore                            annual payment to Debtor per marital              1129-000               10,176.16                                 10,176.16
                                                                settlement
05/19/16       118         MEGAN G. HEEG                        Dividend paid 100.00% on $4,424.07, Trustee       2100-000                                      1,017.62              9,158.54
                                                                Compensation; Reference:
05/19/16       119         Ehrmann Gehlbach Badger Lee &        Dividend paid 100.00% on $423.00, Attorney        3110-000                                         423.00             8,735.54
                           Considine, LLC                       for Trustee Fees (Trustee Firm); Reference:
05/19/16       120         Rockford Pain Center                 Dividend paid 35.29% on $32,899.41; Claim#        7200-000                                      8,735.54                  0.00
                                                                6; Filed: $32,899.41; Reference:

                                                                                     ACCOUNT TOTALS                                      36,740.68             36,740.68                $0.00
                                                                                             Less: Bank Transfers                             0.00                   0.00
                                                                                     Subtotal                                            36,740.68             36,740.68
                                                                                             Less: Payments to Debtors                                               0.00
                                                                                     NET Receipts / Disbursements                      $36,740.68             $36,740.68




{} Asset reference(s)                                                                                                                             Printed: 04/16/2019 01:31 PM         V.14.50
                         Case 13-81478                    Doc 79         Filed 04/24/19 Entered 04/24/19 12:42:06                                                   Desc Main
                                                                          Document     Page 6 of 16
                                                                                                                                                                                       Exhibit B


                                                                                       Form 2                                                                                           Page: 3

                                                      Cash Receipts And Disbursements Record
Case Number:         13-81478-TML                                                                         Trustee:            STEPHEN G. BALSLEY (330410)
Case Name:           LAURENT, BETH A.                                                                     Bank Name:          Rabobank, N.A.
                                                                                                          Account:            ******0966 - Checking Account
Taxpayer ID #:       **-***7763                                                                           Blanket Bond:       $2,827,000.00 (per case limit)
Period Ending: 04/16/19                                                                                   Separate Bond: N/A

   1             2                           3                                          4                                                 5                     6                  7

 Trans.     {Ref #} /                                                                                                                 Receipts        Disbursements             Checking
  Date      Check #           Paid To / Received From                  Description of Transaction                    T-Code              $                  $                Account Balance
04/04/17       {9}         Tom Moore                           Annual Distribution as part of Marital                1129-000             10,868.84                                 10,868.84
                                                               Settlement Agreement
04/28/17                   Rabobank, N.A.                      Bank and Technology Services Fee                      2600-000                                        11.98          10,856.86
05/31/17                   Rabobank, N.A.                      Bank and Technology Services Fee                      2600-000                                        17.17          10,839.69
06/09/17       101         INTERNATIONAL SURETIES, LTD.        BOND PREMIUM PAYMENT ON LEDGER                        2300-000                                         6.31          10,833.38
                                                               BALANCE AS OF 06/09/2017 FOR CASE
                                                               #13-81478, Bond #016018067
06/30/17                   Rabobank, N.A.                      Bank and Technology Services Fee                      2600-000                                        15.58          10,817.80
07/03/17       102         STEPHEN G. BALSLEY                  Trustee Compensation Pursuant to Court                2100-000                                    1,086.88              9,730.92
                                                               Order entered June 28, 2017
07/03/17       103         Barrick, Switzer, Long, Balsley &   Attorney for Trustee Compensation Pursuant to         3110-000                                    1,300.00              8,430.92
                           Van Evera                           Court Order entered June 28, 2017
07/03/17       104         Rockford Pain Center                Partial Distribution to Creditor pursuant to          7200-000                                    8,430.92                  0.00
                                                               Court Order entered June 28, 2017
04/17/18       {9}         Tom Moore                           Annual Distribution as Part of Marital                1129-000             10,868.84                                 10,868.84
                                                               Settlement Agreement
05/22/18       105         STEPHEN G. BALSLEY                  Trustee Compensation Pursuant to Court                2100-000                                       662.97          10,205.87
                                                               Order entered May 21, 2018
05/22/18       106         Barrick, Switzer, Long, Balsley &   Attorney for Trustee Compensation Pursuant to         3110-000                                       715.00             9,490.87
                           Van Evera                           Court Order entered May 21, 2018
05/22/18       107         Rockford Pain Center                Partial Distribution to Creditor Pursuant to          7200-000                                    9,490.87                  0.00
                                                               Court Order entered May 21, 2018
03/29/19       {9}         Tom Moore                           Annual Distribution as Part of Marital                1129-000             10,868.84                                 10,868.84
                                                               Settlement Agreement (Final Payment)

                                                                                      ACCOUNT TOTALS                                      32,606.52             21,737.68         $10,868.84
                                                                                              Less: Bank Transfers                             0.00                   0.00
                                                                                      Subtotal                                            32,606.52             21,737.68
                                                                                              Less: Payments to Debtors                                               0.00
                                                                                      NET Receipts / Disbursements                      $32,606.52             $21,737.68




{} Asset reference(s)                                                                                                                              Printed: 04/16/2019 01:31 PM         V.14.50
                         Case 13-81478                  Doc 79    Filed 04/24/19 Entered 04/24/19 12:42:06                                              Desc Main
                                                                   Document     Page 7 of 16
                                                                                                                                                                          Exhibit B


                                                                              Form 2                                                                                      Page: 4

                                                  Cash Receipts And Disbursements Record
Case Number:         13-81478-TML                                                             Trustee:            STEPHEN G. BALSLEY (330410)
Case Name:           LAURENT, BETH A.                                                         Bank Name:          Rabobank, N.A.
                                                                                              Account:            ******0966 - Checking Account
Taxpayer ID #:       **-***7763                                                               Blanket Bond:       $2,827,000.00 (per case limit)
Period Ending: 04/16/19                                                                       Separate Bond: N/A

   1             2                         3                                   4                                              5                     6                 7

 Trans.     {Ref #} /                                                                                                     Receipts        Disbursements            Checking
  Date      Check #           Paid To / Received From            Description of Transaction              T-Code              $                  $               Account Balance


                                                                                                                                Net             Net                    Account
                                                                             TOTAL - ALL ACCOUNTS                             Receipts     Disbursements               Balances

                                                                             Checking # ******6366                            36,740.68             36,740.68                 0.00
                                                                             Checking # ******0966                            32,606.52             21,737.68          10,868.84

                                                                                                                            $69,347.20             $58,478.36        $10,868.84




{} Asset reference(s)                                                                                                                  Printed: 04/16/2019 01:31 PM       V.14.50
                Case 13-81478          Doc 79      Filed 04/24/19 Entered 04/24/19 12:42:06                   Desc Main
 Printed: 04/16/19 01:31 PM                         Document     Page 8 of 16                                            Page: 1

                                                            Exhibit C
                                      Case: 13-81478-TML           LAURENT, BETH A.
                                                                                                          Claims Bar Date:   11/07/13
 Claim   Claimant Name /                         Claim Type/   Claim Ref./        Amount Filed/               Paid            Claim
Number   <Category>, Priority                    Date Filed    Notes                  Allowed                to Date         Balance
         MEGAN G. HEEG                           Admin Ch. 7                            $4,424.07           $4,424.07              $0.00
                                                 04/25/13                               $4,424.07
         P.O. Box 447                                          [Updated by Surplus to Debtor Report based on Net Estate Value:
         Dixon, IL 61021                                       62750.48]



         <2100-00 Trustee Compensation>, 200
         Ehrmann Gehlbach Badger Lee &           Admin Ch. 7                              $63.75               $63.75              $0.00
         Considine, LLC                          04/25/13                                 $63.75
         215 E. First Street
         Dixon, IL 61021
         <3120-00 Attorney for Trustee Expenses (Trustee Firm)>, 200
         Ehrmann Gehlbach Badger Lee &           Admin Ch. 7                            $3,889.25           $3,889.25              $0.00
         Considine, LLC                          04/25/13                               $3,889.25
         215 E. First Street
         Dixon, IL 61021
         <3110-00 Attorney for Trustee Fees (Trustee Firm)>, 200
         MEGAN G. HEEG                           Admin Ch. 7                              $21.76               $21.76              $0.00
                                                 04/25/13                                 $21.76
         P.O. Box 447
         Dixon, IL 61021
         <2200-00 Trustee Expenses>, 200
         Ehrmann Gehlbach Badger Lee &           Admin Ch. 7                            $3,000.00           $3,000.00              $0.00
         Considine, LLC                          04/25/13                               $3,000.00
         215 E. First Street
         Dixon, IL 61021
         <3110-00 Attorney for Trustee Fees (Trustee Firm)>, 200
         Ehrmann Gehlbach Badger Lee &           Admin Ch. 7                               $2.50                $2.50              $0.00
         Considine, LLC                          04/25/13                                  $2.50
         215 E. First Street
         Dixon, IL 61021
         <3120-00 Attorney for Trustee Expenses (Trustee Firm)>, 200
         Ehrmann Gehlbach Badger Lee &           Admin Ch. 7                             $423.00              $423.00              $0.00
         Considine, LLC                          04/25/13                                $423.00
         215 E. First Street
         Dixon, IL 61021
         <3110-00 Attorney for Trustee Fees (Trustee Firm)>, 200
         Barrick, Switzer, Long, Balsley & Van   Admin Ch. 7                            $1,300.00           $1,300.00              $0.00
         Evera                                   04/25/13                               $1,300.00
         6833 Stalter Drive                                    Attorney for Trustee Compensation pursuant to Court Order entered
                                                               June 28, 2017 (4th Interim Distribution).
         Rockford, IL 61108
                Case 13-81478          Doc 79      Filed 04/24/19 Entered 04/24/19 12:42:06                     Desc Main
 Printed: 04/16/19 01:31 PM                         Document     Page 9 of 16                                                  Page: 2

                                                            Exhibit C
                                      Case: 13-81478-TML           LAURENT, BETH A.
                                                                                                             Claims Bar Date:    11/07/13
 Claim   Claimant Name /                         Claim Type/   Claim Ref./         Amount Filed/                Paid              Claim
Number   <Category>, Priority                    Date Filed    Notes                   Allowed                 to Date           Balance
         <3110-00 Attorney for Trustee Fees (Trustee Firm)>, 200
         STEPHEN G. BALSLEY                      Admin Ch. 7                              $1,963.45            $1,749.85           $213.60
         6833 STALTER DRIVE                      04/25/13                                 $1,963.45
         ROCKFORD, IL 61108
         <2100-00 Trustee Compensation>, 200
         Barrick, Switzer, Long, Balsley & Van   Admin Ch. 7                               $715.00              $715.00              $0.00
         Evera                                   04/25/13                                  $715.00
         6833 Stalter Drive                                    Attorney for Trustee Compensation (5th Interim Distribution).


         Rockford, IL 61108
         <3110-00 Attorney for Trustee Fees (Trustee Firm)>, 200
         Barrick, Switzer, Long, Balsley & Van   Admin Ch. 7                               $357.50                $0.00            $357.50
         Evera                                   04/25/13                                  $357.50
         6833 Stalter Drive                                    Final Attorney for Trustee Compensation


         Rockford, IL 61108
         <3110-00 Attorney for Trustee Fees (Trustee Firm)>, 200
 1       FIA CARD SERVICES, N.A.                 Unsecured                                 $417.50              $417.50              $0.00
         P O Box 982284                          07/03/13                                  $417.50
         El Paso, TX 79998-2238
         <7100-00 General Unsecured § 726(a)(2)>, 610
 1I      FIA CARD SERVICES, N.A.                 Unsecured                                   $0.00                $0.00              $3.04
         P O Box 982284                          07/03/13                                    $3.04
         El Paso, TX 79998-2238
         <7990-00 Surplus Cases Interest on Unsecured Claims (including priority)>, 640
 2       Quantum3 Group LLC as agent for         Unsecured                                $1,214.51            $1,214.51             $0.00
         Allgate Financial LLC                   08/08/13                                 $1,214.51
         PO Box 788
         Kirkland, WA 98083-0788
         <7100-00 General Unsecured § 726(a)(2)>, 610
 2I      Quantum3 Group LLC as agent for         Unsecured                                   $0.00                $0.00              $8.83
         Allgate Financial LLC                   08/08/13                                    $8.83
         PO Box 788
         Kirkland, WA 98083-0788
         <7990-00 Surplus Cases Interest on Unsecured Claims (including priority)>, 640
 3       Portfolio Recovery Associates, LLC      Unsecured                                $9,207.88            $9,207.88             $0.00
         successor to U.S. BANK NATIONAL         08/20/13                                 $9,207.88
         ASSOCIAT
         POB 41067
         Norfolk, VA 23541
         <7100-00 General Unsecured § 726(a)(2)>, 610
                Case 13-81478              Doc 79     Filed 04/24/19 Entered 04/24/19 12:42:06          Desc Main
 Printed: 04/16/19 01:31 PM                            Document     Page 10 of 16                                   Page: 3

                                                               Exhibit C
                                       Case: 13-81478-TML           LAURENT, BETH A.
                                                                                                      Claims Bar Date:   11/07/13
 Claim   Claimant Name /                        Claim Type/      Claim Ref./     Amount Filed/           Paid             Claim
Number   <Category>, Priority                   Date Filed       Notes               Allowed            to Date          Balance
 3I      Portfolio Recovery Associates, LLC     Unsecured                                    $0.00         $0.00           $66.96
         successor to U.S. BANK NATIONAL            08/20/13                                $66.96
         ASSOCIAT
         POB 41067
         Norfolk, VA 23541
         <7990-00 Surplus Cases Interest on Unsecured Claims (including priority)>, 640
 4       Portfolio Recovery Associates, LLC     Unsecured                                  $731.01       $731.01            $0.00
         successor to U.S. BANK NATIONAL            08/20/13                               $731.01
         ASSOCIAT
         POB 41067
         Norfolk, VA 23541
         <7100-00 General Unsecured § 726(a)(2)>, 610
 4I      Portfolio Recovery Associates, LLC     Unsecured                                    $0.00         $0.00            $5.32
         successor to U.S. BANK NATIONAL            08/20/13                                 $5.32
         ASSOCIAT
         POB 41067
         Norfolk, VA 23541
         <7990-00 Surplus Cases Interest on Unsecured Claims (including priority)>, 640
 5       Capital One, N.A.                      Unsecured                                 $1,690.75    $1,690.75            $0.00
         c o Becket and Lee LLP                     08/28/13                              $1,690.75
         POB 3001
         Malvern, PA 19355-0701
         <7100-00 General Unsecured § 726(a)(2)>, 610
 5I      Capital One, N.A.                      Unsecured                                    $0.00         $0.00           $12.30
         c o Becket and Lee LLP                     08/28/13                                $12.30
         POB 3001
         Malvern, PA 19355-0701
         <7990-00 Surplus Cases Interest on Unsecured Claims (including priority)>, 640
 6       Rockford Pain Center                   Unsecured                            $32,899.41       $29,534.10         $3,365.31
         c/o Professional Billing Office            12/19/13                         $32,899.41
         6785 Weaver Rd, Suite D
         Rockford, IL 61114
         <7200-00 Tardy General Unsecured § 726(a)(3)>, 620
 6I      Rockford Pain Center                   Unsecured                                    $0.00         $0.00          $239.26
         c/o Professional Billing Office            12/19/13                               $239.26
         6785 Weaver Rd, Suite D
         Rockford, IL 61114
         <7990-00 Surplus Cases Interest on Unsecured Claims (including priority)>, 640
                  Case 13-81478           Doc 79     Filed 04/24/19 Entered 04/24/19 12:42:06                  Desc Main
   Printed: 04/16/19 01:31 PM                         Document     Page 11 of 16                                           Page: 4

                                                              Exhibit C
                                         Case: 13-81478-TML          LAURENT, BETH A.
                                                                                                             Claims Bar Date:   11/07/13
  Claim    Claimant Name /                        Claim Type/    Claim Ref./        Amount Filed/               Paid             Claim
 Number    <Category>, Priority                   Date Filed     Notes                  Allowed                to Date          Balance
SURPLUS LAURENT, BETH A.                          Unsecured                               $6,596.72               $0.00         $6,596.72
           1640 510th Street                       04/25/13                               $6,596.72
           Linn Grove, IA 51033
           <8200-00 Surplus Funds Paid to Debtor § 726 (a)(6) (incl pmts to shareholders & ltd part)>, 650
NOTFILED Harley Davidson Credit                   Secured                                     $0.00               $0.00            $0.00
           8529 Innovation Way                     04/25/13                                   $0.00
           Chicago, IL 60682-0085
           <4110-00 Real Estate--Consensual Liens (mortgages, deeds of trust, PMSI)>, 100
NOTFILED Harley Davidson Credit                   Secured                                     $0.00               $0.00            $0.00
           Attn Customer Service                   04/25/13                                   $0.00
           POB 22048
           Carson City, NV 89721
           <4110-00 Real Estate--Consensual Liens (mortgages, deeds of trust, PMSI)>, 100
NOTFILED US Bank                                  Secured                                     $0.00               $0.00            $0.00
           PO Box 790179                           04/25/13                                   $0.00
           Saint Louis, MO 63179-0179
           <4110-00 Real Estate--Consensual Liens (mortgages, deeds of trust, PMSI)>, 100
NOTFILED Codilis & Associates                     Secured                                     $0.00               $0.00            $0.00
           15W030 North Frontage Road              04/25/13                                   $0.00
           Suite 100
           Willowbrook, IL 60527
           <4110-00 Real Estate--Consensual Liens (mortgages, deeds of trust, PMSI)>, 100
NOTFILED US Bank Home Mortgage                    Secured                                     $0.00               $0.00            $0.00
           PO Box 20005                            04/25/13                                   $0.00
           Owensboro, KY 42304-0005
           <4110-00 Real Estate--Consensual Liens (mortgages, deeds of trust, PMSI)>, 100
NOTFILED Capital One Bank                         Unsecured                                   $0.00               $0.00            $0.00
           PO Box 60024                            04/25/13                                   $0.00
           City Of Industry, CA 91716
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Capital One Bank                         Unsecured                                   $0.00               $0.00            $0.00
           PO Box 5294                             04/25/13                                   $0.00
           Carol Stream, IL 60197-5294
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Capital One Bank (USA), NA               Unsecured                                   $0.00               $0.00            $0.00
           PO Box 71083                            04/25/13                                   $0.00
           Charlotte, NC 28272-1083
           <7100-00 General Unsecured § 726(a)(2)>, 610
                  Case 13-81478           Doc 79     Filed 04/24/19 Entered 04/24/19 12:42:06     Desc Main
   Printed: 04/16/19 01:31 PM                         Document     Page 12 of 16                              Page: 5

                                                              Exhibit C
                                         Case: 13-81478-TML        LAURENT, BETH A.
                                                                                                Claims Bar Date:   11/07/13
  Claim     Claimant Name /                     Claim Type/     Claim Ref./   Amount Filed/        Paid             Claim
 Number     <Category>, Priority                Date Filed      Notes             Allowed         to Date          Balance
NOTFILED FMS Inc.                               Unsecured                             $0.00          $0.00            $0.00
           POB 707600                              04/25/13                           $0.00
           Tulsa, OK 74170
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Progressive Financial Services, Inc    Unsecured                             $0.00          $0.00            $0.00
           PO Box 22803                            04/25/13                           $0.00
           Tempe, AZ 85285
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Chase Cardmember Service               Unsecured                             $0.00          $0.00            $0.00
           PO Box 15153                            04/25/13                           $0.00
           Wilmington, DE 19886-5153
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Law Office of Curtis Barnes PC         Unsecured                             $0.00          $0.00            $0.00
           POB 1390                                04/25/13                           $0.00
           Anaheim, CA 92815
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Sam's Club Monogram Credit Card        Unsecured                             $0.00          $0.00            $0.00
         Bank Georgia                           04/25/13                              $0.00
           PO Box 105982 - Dept. #77
           Atlanta, GA 30353-5982
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Sam's Club                             Unsecured                             $0.00          $0.00            $0.00
           PO Box 29116                            04/25/13                           $0.00
           Mission, KS 66201
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Sam's Club / GEMB                      Unsecured                             $0.00          $0.00            $0.00
           PO Box 530942                           04/25/13                           $0.00
           Atlanta, GA 30353-0942
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Rush Medical Center                    Unsecured                             $0.00          $0.00            $0.00
           17 Harrison                             04/25/13                           $0.00
           Chicago, IL 60612
           <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Sprint                                 Unsecured                             $0.00          $0.00            $0.00
           PO Box 4191                             04/25/13                           $0.00
           Carol Stream, IL 60197-4191
           <7100-00 General Unsecured § 726(a)(2)>, 610
                   Case 13-81478         Doc 79     Filed 04/24/19 Entered 04/24/19 12:42:06     Desc Main
   Printed: 04/16/19 01:31 PM                        Document     Page 13 of 16                              Page: 6

                                                             Exhibit C
                                     Case: 13-81478-TML           LAURENT, BETH A.
                                                                                               Claims Bar Date:   11/07/13
  Claim     Claimant Name /                    Claim Type/     Claim Ref./   Amount Filed/        Paid             Claim
 Number     <Category>, Priority               Date Filed      Notes             Allowed         to Date          Balance
NOTFILED Allied Interstate Inc.                Unsecured                             $0.00          $0.00             $0.00
            PO Box 361598                         04/25/13                           $0.00
            Columbus, OH 43236
            <7100-00 General Unsecured § 726(a)(2)>, 610
NOTFILED Portfolio Recovery Associates         Unsecured                             $0.00          $0.00             $0.00
            PO Box 12914                          04/25/13                           $0.00
            Norfolk, VA 23541
            <7100-00 General Unsecured § 726(a)(2)>, 610

                                                                                Case Total:    $58,384.93         $10,868.84
          Case 13-81478         Doc 79      Filed 04/24/19 Entered 04/24/19 12:42:06                 Desc Main
                                             Document     Page 14 of 16


                                  TRUSTEE'S PROPOSED DISTRIBUTION                                       Exhibit D

            Case No.: 13-81478-TML
            Case Name: LAURENT, BETH A.
            Trustee Name: STEPHEN G. BALSLEY
                                                Balance on hand:                            $        10,868.84
              Claims of secured creditors will be paid as follows:

 Claim        Claimant                              Claim Allowed Amount Interim Payments               Proposed
 No.                                              Asserted       of Claim          to Date              Payment
                                                      None
                                                Total to be paid to secured creditors:      $             0.00
                                                Remaining balance:                          $        10,868.84

              Applications for chapter 7 fees and administrative expenses have been filed as follows:
 Reason/Applicant                                              Total Requested Interim Payments       Proposed
                                                                                         to Date      Payment
Trustee, Fees - MEGAN G. HEEG                                         4,424.07            4,424.07            0.00
Trustee, Expenses - MEGAN G. HEEG                                        21.76              21.76             0.00
Attorney for Trustee, Fees - Barrick, Switzer, Long, Balsley          2,372.50            2,015.00          357.50
& Van Evera
Attorney for Trustee, Expenses - Ehrmann Gehlbach                        66.25              66.25             0.00
Badger Lee & Considine, LLC
Trustee, Fees - STEPHEN G. BALSLEY                                    1,963.45            1,749.85          213.60
Attorney for Trustee Fees - Ehrmann Gehlbach Badger Lee               7,312.25            7,312.25            0.00
& Considine, LLC
                            Total to be paid for chapter 7 administration expenses:         $           571.10
                            Remaining balance:                                              $        10,297.74

              Applications for prior chapter fees and administrative expenses have been filed as follows:
 Reason/Applicant                                              Total Requested Interim Payments       Proposed
                                                                                         to Date      Payment
                                                      None
                            Total to be paid for prior chapter administrative expenses:     $             0.00
                            Remaining balance:                                              $        10,297.74




   UST Form 101-7-TFR (05/1/2011)
           Case 13-81478         Doc 79      Filed 04/24/19 Entered 04/24/19 12:42:06                  Desc Main
                                              Document     Page 15 of 16




             In addition to the expenses of administration listed above as may be allowed by the
        Court, priority claims totaling $0.00 must be paid in advance of any dividend to
        general (unsecured) creditors.
              Allowed priority claims are:
Claim          Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                    of Claim          to Date          Payment
                                                        None
                                                 Total to be paid for priority claims:      $               0.00
                                                 Remaining balance:                         $          10,297.74
              The actual distribution to wage claimants included above, if any, will be the proposed
        payment less applicable withholding taxes (which will be remitted to the appropriate taxing
        authorities).

            Timely claims of general (unsecured) creditors totaling $ 13,261.65 have been allowed and
        will be paid pro rata only after all allowed administrative and priority claims have been paid in full.
        The timely allowed general (unsecured) dividend is anticipated to be 100.0 percent,
        plus interest (if applicable).
              Timely allowed general (unsecured) claims are as follows:
Claim          Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                    of Claim          to Date          Payment
  1            FIA CARD SERVICES, N.A.                                   417.50            417.50                 0.00
  2            Quantum3 Group LLC as agent for                         1,214.51          1,214.51                 0.00
  3            Portfolio Recovery Associates, LLC                      9,207.88          9,207.88                 0.00
  4            Portfolio Recovery Associates, LLC                        731.01            731.01                 0.00
  5            Capital One, N.A.                                       1,690.75          1,690.75                 0.00
                             Total to be paid for timely general unsecured claims:          $               0.00
                             Remaining balance:                                             $          10,297.74




  UST Form 101-7-TFR (05/1/2011)
           Case 13-81478         Doc 79      Filed 04/24/19 Entered 04/24/19 12:42:06                 Desc Main
                                              Document     Page 16 of 16




            Tardily filed claims of general (unsecured) creditors totaling $ 32,899.41 have been
        allowed and will be paid pro rata only after all allowed administrative, priority and timely filed
        general (unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated
        to be 100.0 percent, plus interest (if applicable).

              Tardily filed general (unsecured) claims are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments            Proposed
No                                                                   of Claim          to Date           Payment
  6            Rockford Pain Center                                  32,899.41         29,534.10           3,365.31
                            Total to be paid for tardy general unsecured claims:           $             3,365.31
                            Remaining balance:                                             $             6,932.43

             Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
        ordered subordinated by the Court totaling $ 0.00 have been allowed and will be paid
        pro rata only after all allowed administrative, priority and general (unsecured) claims have been paid
        in full. The dividend for subordinated unsecured claims is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
        ordered subordinated by the Court are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments            Proposed
No                                                                   of Claim          to Date           Payment
                                                       None
                                                 Total to be paid for subordinated claims: $                 0.00
                                                 Remaining balance:                        $             6,932.43

              To the extent funds remain after payment in full of all allowed claims, interest will be
        paid at the legal rate of 0.1% pursuant to 11 U.S.C. § 726(a)(5). Funds available for interest
        are $335.71. The amounts proposed for payment to each claimant, listed above, shall be
        increased to include the applicable interest.
              The amount of surplus returned to the debtor after payment of all claims and interest is
        $ 6,596.72.




  UST Form 101-7-TFR (05/1/2011)
